DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 16, it is not clear or understood what is meant by the limitation “a predetermined thickness”.  It is not known what the “predetermined thickness” is referring to.  As best understood, the “predetermined thickness” is being referred to a target polished wafer thickness, and as such, the limitation “a predetermined thickness” should be appropriately amended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ring (U.S. Pat. 7366575) in view of and Yang (U.S. Pat. 6514861) and Ishikawa (U.S. Pat. 6431964).
Regarding claims 1, 11, and 16, Ring [Figs.1-2] discloses an apparatus for thinning a wafer comprising:
a first metrology tool [102,104] configured to measure an initial thickness of the wafer;
a controller [110,112,220] connected to the first metrology tool and configured to calculate a polishing time based on a material removal rate, a predetermined thickness stored in a memory and the initial thickness of the wafer [Fig.2; col.5 lines 9-62];
a polishing tool [106] connected to the controller and configured to polish the wafer for a first duration equal to the polishing time [236]; and
a second metrology tool [108] connected to the controller and configured to measure a polished thickness,
wherein the controller [110,112,220] is configured for:
receiving the initial thickness from the first metrology tool and the polished thickness from the second metrology tool, 
updating the material removal rate based on the predetermined thickness, the polishing time and the polished thickness [Col.5 lines 25-62, col.8 line 21 – col.9 line 33], and 
calculating an etching time for etching the polished wafer using the polished thickness;

an apparatus comprising [Discussed above]:
a first metrology tool configured to measure an initial thickness of each of a plurality of wafers;
a controller connected to the first metrology tool and configured to calculate a first polishing time based on a material removal rate, a predetermined thickness stored in a memory and the measured initial thickness for a first wafer of the plurality of wafers;

a second metrology tool connected to the controller and configured to measure a polished thickness of the first wafer,
wherein the controller is configured for:
updating the material removal rate based on the polished thickness, 
determining a second polishing time for polishing a second wafer of the plurality of wafers based on the measured initial thickness for the second wafer and the updated material removal rate [Col.5 lines 25-62, col.8 line 21 – col.9 line 33], and 
calculating an etching time for each of the plurality of wafers based on the polished thickness;

an apparatus comprising [Discussed above]:
a first metrology tool configured to measure an initial thickness of a wafer;
a controller connected to the first metrology tool and configured to calculate a first polishing time based on a material removal rate, a predetermined thickness and the measured initial thickness;
a polishing tool connected to the controller and configured to polish the wafer for a first duration equal to the first polishing time; and
a second metrology tool connected to the controller and configured to measure a polished thickness of the wafer,
wherein the controller is configured for:
updating the material removal rate based on the polished thickness,
updating a lookup table based on the updated material removal rate, and
calculating an etching time for the wafer based on the polished thickness. 


It would have been obvious to combine the teachings of Ring, Yang, and Ishikawa, since it is obvious to combine prior art elements according to known methods to yield predictable results.  Also, it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Regarding claims 2-10, 12-15, and 17-20, Ring discloses
wherein the controller [110] is configured to connect to at least two polishing tools [H1…N], and
the controller is configured to independently update a material removal rate for each of the at least two polishing tools [Col.4 line 62 – col.5 line 8];

wherein the polishing tool [106] is a rotating chemical and mechanical polishing device;

wherein the polished thickness ranges from 2.5 um to 2.7 um [Process limitation or intended use, not an apparatus related claim];

further comprising an etching tool configured to etch the polished wafer for a duration equal to the etching time to obtain an etched wafer [Discussed above in view of Ishikawa];

further comprising an additional metrology tool configured to measure an etched thickness of the etched wafer [Ring discloses and makes obvious the use of common or separate plurality of metrology tools];

wherein the controller is configured to update the material removal rate after every wafer polished by the polishing tool [Col.5 lines 25-62, col.8 line 21 – col.9 line 33];

wherein the controller is configured to update the material removal rate periodically [Col.5 lines 25-62, col.8 line 21 – col.9 line 53];

wherein the period for updating the material removal rate is based on a number of wafers polished since the previous updating of the material removal rate [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function];

wherein the period for updating the material removal rate is based on an elapsed time [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function];

wherein the controller is configured to provide polishing instructions to each of the plurality of polishing tools based on a corresponding updated material removal rate for each of 

wherein the controller is configured to transmit the calculated etching time to an etching tool [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function] [Obvious in combination with Ishikawa];

wherein the controller is configured to update the material removal rate following polishing of the second wafer [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function];

further comprising a memory for storing the predetermined thickness and the lookup table [Col.12 lines 15-45];

wherein the controller [110] is configured to control transferring of the wafer from the first metrology tool to the polishing tool [Figs.1-3];

wherein the controller [110] is configured to transmit instructions to the polishing tool [Fig.1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822